IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00416-CV

MCLENNAN COUNTY APPRAISAL DISTRICT,
                                  Appellant
v.

AMERICAN HOUSING FOUNDATION,
WACO PARKSIDE VILLAGE, LTD.
AND WACO ROBINSON GARDEN, LTD.,
                                                            Appellees



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2005-2197-1


                          MEMORANDUM OPINION


       Appellee American Housing Foundation has filed a bankruptcy proceeding.

TEX. R. APP. P. 8.1. Further action in this appeal is automatically stayed. See 11 U.S.C. §

362.

       For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on

motion of any party showing that the stay has been lifted or modified and specifying
what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

       The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17. As an administratively closed file, the case file will be retained for six years

after the date it is closed, after which it will be destroyed.           TEX. GOV’T CODE

ANN. § 51.204(d) (Vernon 2005).

       The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.



                                                   PER CURIAM


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal suspended; appeal administratively closed
Opinion delivered and filed August 19, 2009
[CV06]




McLennan County Appraisal District v. American Housing Foundation                     Page 2